Case 21-50844-pmb          Doc 20    Filed 04/01/21 Entered 04/01/21 17:23:04         Desc Main
                                     Document     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                                :             CHAPTER 13
                                                      :
SYLVESTER JAMAIL LARKINS,                             :             CASE NO. 21-50844-PMB
                                                      :
         Debtor.                                      :
                                                      :


              OBJECTION TO CONFIRMATION BY CHAPTER 7 TRUSTEE

         COMES NOW S. Gregory Hays, as Chapter 7 Trustee for the bankruptcy estate of

Ascension Air Management, Inc. (“Trustee”), a creditor and party in interest, and objects to

confirmation of Debtor’s Chapter 13 Plan (the “Objection”).         In support of the Objection,

Trustee respectfully shows as follows:

                                       General Background

       1.      On February 10, 2020, Ascension Air Management, Inc. (“Ascension”) filed a

voluntary petition for relief under Chapter 7 of Title 11 of the United States Code, in the United

States Bankruptcy Court, Northern District of Georgia, Atlanta Division, and initiated case

number 20-62473-PMB.

       2.          Shortly thereafter, Trustee was appointed the duly acting Chapter 7 trustee in

Ascension’s bankruptcy case, and he remains in that role. Trustee is the sole representative of

Ascension’s bankruptcy estate. 11 U.S.C. § 323 (2020).

       3.      Sylvester Jamail Larkin (“Debtor”) was Ascension’s CEO and one of its owners.

       4.      On February 1, 2021, Debtor filed a voluntary petition in the instant matter.

Debtor did not give Trustee notice of his Chapter 13 case.



16391843v1
Case 21-50844-pmb         Doc 20    Filed 04/01/21 Entered 04/01/21 17:23:04         Desc Main
                                    Document     Page 2 of 3




       5.       Trustee asserts a claim against Debtor on behalf of the bankruptcy estate of

Ascension.

       6.       On March 24, 2021, the Chapter 13 Trustee objected to the confirmation of

Debtor’s Chapter 13 plan (the “Chapter 13 Trustee’s Objection”). [Doc. No. 16].

                                   Objection and Basis for Same

       7.       For all those reasons set out in the Chapter 13 Trustee’s Objection, Trustee

objects to confirmation of Debtor’s Chapter 13 Plan.

       8.       Trustee reserves the right to amend and supplement this objection based on facts

and information to be gathered.

         WHEREFORE, Trustee respectfully prays that the Court:

         (a) Inquire into the above objection;

         (b) Deny confirmation of Debtor’s Chapter 13 Plan; and

         (c) Grant such other and further relief as may be just and proper.

         Respectfully submitted this 1st day of April, 2021.

                                                      ARNALL GOLDEN GREGORY LLP
                                                      Attorneys for Chapter 7 Trustee

                                                      By: /s/ Michael J. Bargar
171 17th Street, NW, Suite 2100                          Michael J. Bargar
Atlanta, Georgia 30363                                   Georgia Bar No. 645709
(404) 873-7030                                           michael.bargar@agg.com
(404) 873-7031 (facsimile)




16391843v1
Case 21-50844-pmb          Doc 20     Filed 04/01/21 Entered 04/01/21 17:23:04         Desc Main
                                      Document     Page 3 of 3




                                 CERTIFICATE OF SERVICE

       This is to certify that on this date the undersigned caused to be served a true and correct
copy of the forgoing OBJECTION TO CONFIRMATION BY CHAPTER 7 TRUSTEE by
depositing copies of same into the United States mail on the date set forth above, with adequate
postage affixed thereto to assure delivery by regular first class mail to the following entities at
the addresses stated:


Office of the United States Trustee
362 Richard B. Russell Bldg.
75 Ted Turner Drive, SW
Atlanta, GA 30303

Matthew Thomas Berry
Matthew T. Berry & Associates
Suite 600
2751 Buford Highway, NE
Atlanta, GA 30324

Sylvester Jamail Larkins
2447 Field Way NE
Atlanta, GA 30319

Melissa J. Davey
Melissa J. Davey, Standing Ch 13 Trustee
Suite 200
260 Peachtree Street, NW
Atlanta, GA 30303


         This 1st day of April, 2021.

                                              By:/s/ Michael J. Bargar
                                                 Michael J. Bargar
                                                 Georgia Bar No. 645709




16391843v1
